Mr. Justice Groves
delivered the opinion of the Court.
The plaintiff in error (plaintiff) brought an action against the State of Colorado and a number of officers and employees of the State to recover for the alleged wrongful death of her son, who was stabbed while an inmate in the State Reformatory. The State moved to dismiss the complaint on the ground of sovereign immunity. The court sustained the motion.
We make no expression concerning the merits of this action and confine ourselves solely to the matter of sovereign immunity of the State of Colorado. For the reasons expressed in Evans v. County Commissioners, 174 Colo. 97, 482 P.2d 968, announced contemporaneously with this opinion, we hold that the court-made doctrine of sovereign immunity of the State of Colorado is overruled. As to the parties to this proceeding and the two contemporaneous proceedings (Evans, supra, and Flournoy v. School District Number One, 174 Colo. 110, 482 P.2d 966), this decision is effective immediately. As to all other causes of action the ruling shall be prospective only and shall be effective only as to causes of action arising after June 30, 1972.
The judgment is reversed and the cause remanded with instructions to deny the motion to dismiss and reinstate the complaint as against the State of Colorado.
Mr. Justice Day and Mr. Justice Kelley dissent for the reasons expressed in their dissents filed in Evans v. County Commissioners, supra.